     Case 3:21-cv-01614-B Document 51 Filed 08/26/21                       Page 1 of 2 PageID 888



                       UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS



BISOUS BISOUS LLC
Plaintiff
v.                                                             3:21-cv-01614-B
                                                               Civil Action No.
THE CLE GROUP, LLC, et al.
Defendant


                        CERTIFICATE OF INTERESTED PERSONS
                               (This form also satisfies Fed. R. Civ. P. 7.1)

Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2(e), LR 7.4, LR 81.1(a)(4)(D), and LR 81.2,

Bisou Uptown Manager, LLC



provides the following information:
       For a nongovernmental corporate party, the name(s) of its parent corporation and any
publicly held corporation that owns 10% or more of its stock (if none, state "None"):
*Please separate names with a comma. Only text visible within box will print.

None




        A complete list of all persons, associations of persons, firms, partnerships, corporations,
guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are
financially interested in the outcome of the case:
*Please separate names with a comma. Only text visible within box will print.

 Bisou Uptown, LLC, TCGBU, LLC, SD Nightlife Investments, LLC, SD Nightlife
 Management, LLC, Radix Investments LLC, JZT Investments, LLC, JZT Management, LLC,
 DR Nightlife Investments LLC, EEN, LLC, Salim Dehkordi, Dallas Rodriguez, Zachariah
 Truesdell, William Hutchinson
               Case 3:21-cv-01614-B Document 51 Filed 08/26/21                        Page 2 of 2 PageID 889



                                                              Date:                 August 26, 2021
                                                              Signature:            /s/ Kenneth P. Kula
                                                              Print Name:
                                                                                    Kenneth P. Kula
                                                              Bar Number:           24004749
                                                              Address:              1700 Pacific Avenue, Suite 4750
                                                              City, State, Zip:     Dallas, TX 75201
                                                              Telephone:            (214) 730-5660
                                                              Fax:                  (972) 707-1248
                                                              E-Mail:               Ken.Kula@BJCIPLaw.com




NOTE: To electronically file this document, you will find the event in our Case Management (CM/ECF) system, under Civil/Other
Documents/Certificate of Interested Persons
